      Case 3:21-cv-00496-X Document 1 Filed 03/04/21                 Page 1 of 5 PageID 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF TEXAS,
                                       DALLAS DIVISION


 JOSE GUEVARA,                            §
 Plaintiff,                               §
                                          §
                                          §
                                          §
                                          §
 v.                                       §        Civil Action No. __________
                                          §
                                          §
                                          §
                                          §
 DENCO CS COPORATION,                     §
 Defendant.                               §

                            PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:
NOW COMES, Jose Guevara, and files this, his Plaintiff’s Original Complaint.
                                           A. PARTIES

1.     Plaintiff, Jose Guevara, is an individual that is resident of the State of Texas.

2.     Defendant, Denco CS Corporation, is a corporation that is incorporated under the laws of

       the State of Texas. Defendant has its principal place of business in the State of Texas.

       Defendant may be served with process by serving its registered agent, Mark L. Boland, at

       5525 Lyons Rd Garland, TX 75043.

                               B. JURISDICTION AND VENUE

3.     This Court has original jurisdiction to hear this complaint and to adjudicate the claims

       stated herein under 28 U.S.C. § 1331, this action being brought under the Federal Fair

       Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Venue is proper because a



PLAINTIFF’S ORIGINAL COMPLAINT
Page 1 of 5
      Case 3:21-cv-00496-X Document 1 Filed 03/04/21                 Page 2 of 5 PageID 2



       substantial part of the events or omissions giving rise to the claim occurred in this District,

       and Defendants are subject to personal jurisdiction in Texas.



                               D. CONDITIONS PRECEDENT

4.      All conditions precedent have been performed or have occurred.



                                            E. FACTS

5.     Plaintiff worked for Defendants in Dallas County as a Cement Mason.

6.     Plaintiff is not exempt from the FLSA because he is paid on an hourly basis and should be

       compensated for appropriate overtime.

7.     Furthermore, Cement Masons, are not exempt under the 29 C.F.R.541.3(e) salary basis

       exceptions.

8.     Plaintiff was employed by Defendant from September 2018 to September 13, 2019.

9.     Plaintiff was paid an hourly rate of $22.00. Plaintiff’s overtime rate was $33.00.

10.    Defendant failed to pay Plaintiff one-and-one-half times his regular rate of pay for each

       hour worked over forty in a workweek.

11.    During Plaintiff employment with Defendant, Plaintiff worked between 40-65 hours per

       week.

12.    Defendants paid Plaintiff his regular rate for each hour worked over forty in a workweek

       instead of one-and-one half times his regular rate.

13.    These practices violate the provisions of the federal Fair Labor Standards Act, 29 U.S.C. §

       201 et seq. As a result of these unlawful practices, Plaintiff suffered a loss of wages.

14.    Defendant showed reckless disregard for the fact that their failure to pay Plaintiff



PLAINTIFF’S ORIGINAL COMPLAINT
Page 2 of 5
      Case 3:21-cv-00496-X Document 1 Filed 03/04/21                Page 3 of 5 PageID 3



appropriate overtime wage compensation was in violation of the law.



    CAUSE OF ACTION — FAIR LABOR STANDARDS ACT: FAILURE TO PAY
                                        OVERTIME
15.  Plaintiffs incorporates each and every allegation of Paragraphs 1-14 as if restated herein.

16.    Defendant is an “employer” for purposes of the Fair Labor Standards Act, 29 U.S.C. §

       203(d), because it is a company regularly engaged in commercial and residential

       construction within the United States. Defendant hires employees and compensates the

       employees on an hourly basis.

17.    Plaintiff was an employee of Defendant for purposes of the Fair Labor Standards Act

       during times relevant to this Complaint.

18.    Defendant failed to pay Plaintiff at the rate of one-and-a-half times their normal rate of pay

       for all hours worked in excess of forty (40) hours per work week as required by section

       7(a) of the FLSA, 29 U.S.C. § 207(a).

19.    Plaintiff is entitled to back wages at the rate of one-and-a-half times their regular rate of

       pay for all overtime hours worked in excess of forty (40) hours per week, pursuant to

       section 16(b) of the FLSA, 29 U.S.C. § 216(b).

20.    Plaintiff is entitled to an award of back pay at their overtime rate, as appropriate

       compensation for all time spent in working for Defendant, which was wrongfully excluded

       by Defendant in calculating their compensable time.

21.    The failure of Defendant to compensate Plaintiff for overtime work and regular work as

       required by the FLSA was knowing, willful, intentional, and done in bad faith.

22.    Plaintiff is entitled to liquidated damages equal to the amount of overtime compensation

       and unpaid compensation due to them under the FLSA, pursuant to section 16(b) of the



PLAINTIFF’S ORIGINAL COMPLAINT
Page 3 of 5
      Case 3:21-cv-00496-X Document 1 Filed 03/04/21               Page 4 of 5 PageID 4



       FLSA, 29 U.S.C. § 216(b).

23.    The work and pay records of Plaintiff in the possession, custody, and/or control of

       Defendant, and Defendant is under a duty pursuant to section 11(c) of the FLSA, 29 U.S.C.

       § 211(c), and pursuant to the regulations of the United States Department of Labor to

       maintain and preserve such payroll and other employment records from which the amount

       of Defendant’s liability can be ascertained. Plaintiffs request an order of this Court

       requiring Defendant to preserve such records during the pendency of this action.

24.    Plaintiffs are also entitled to an award of reasonable attorneys’ fees and costs incurred in

       prosecuting this action, pursuant to 29 U.S.C. § 216(b).



                                          DAMAGES

25.    As a direct and proximate result of defendant’s conduct, plaintiff suffered the following

       injuries and damages.

26.    Plaintiff suffered unpaid overtime in the amount of $24,750.00.

27.    Plaintiff suffered liquidated damages in the amount of $24,750.00.



                                ATTORNEY FEES & COSTS

28.    Plaintiff is entitled to an award of attorney fees and costs under the FLSA, 29 U.S.C.

       §216(b).

                                           PRAYER

29.    For these reasons, plaintiff asks for judgment against defendant for the following:

       a.     Judgment against Defendants for an amount equal to Plaintiff’s unpaid back wages

              at the applicable overtime rate for each hour worked over forty;



PLAINTIFF’S ORIGINAL COMPLAINT
Page 4 of 5
   Case 3:21-cv-00496-X Document 1 Filed 03/04/21             Page 5 of 5 PageID 5



     b.   Judgment against Defendants that their violations of the FLSA were willful;

     c.   An equal amount to the wage damages as liquidated damages;

     d.   To the extent that liquidated damages are not awarded, an award of

          prejudgment interest;

     e.   All costs incurred and reasonable attorney’s fees for prosecuting these

          claims;

     f.   For such further relief as the Court deems just and equitable.



                                                        Respectfully submitted,

                                                        MANEUL DIAZ LAW FIRM, P.C.

                                                        /s/ Raul Ramires
                                                        Raul Ramires
                                                        Texas Bar No. 24105970
                                                        8100 John W. Carpenter Fwy.
                                                        Suite 200
                                                        Dallas, Texas 75247
                                                        E-mail: raulr@diazlf.com
                                                        Tel.: 214-800-2086
                                                        Fax: 972-330-2449
                                                        ATTORNEY IN CHARGE FOR
                                                        PLAINTIFF, Jose Guevara




PLAINTIFF’S ORIGINAL COMPLAINT
Page 5 of 5
